LAND, J.
This is a jactitation suit. Defendant excepted on the ground of want of possession in the plaintiff; and, the exception having been referred by the court to the merits, defendant, reserving the benefit of the exception, pleaded in the alternative a legal title to the land in controversy.
Plaintiff, as surviving widow of Bernard Miller, and as natural tutrix of the minor children of the marriage, instituted the present suit, alleging' that petitioners were the true and lawful owners and in the actual, physical, open possession of a certain tract of swamp land in the parish of St. Mary, known as lots 1 and 2 of section 36, township 14 S., range 10 E., containing 95.62 acres, of the value of §1,400. Petitioners further alleged that defendant was attempting to disturb their said possession, and was slandering their title to said property, thereby causing damages and injury to the amount of $500 for attorney’s fees and loss of time and annoyance in attending court. The prayer of the petitioners was for judgment for $500 as damages, and that the defendant be perpetually enjoined from further slandering their title to said property or disturbing their possession.
[1] There is nothing in the exception or answer of defendant to suggest that the tract in dispute is worth more than $1,400, and it therefore follows that the amount in dispute is $1,900, as shown by the pleadings. Article 85 of the Constitution of 1898, vests the Supreme Court with jurisdiction in ordinary cases where the matter in dispute shall exceed $2,000, exclusive of interest. Hence we-have no jurisdiction of this appeal.
It is therefore ordered that the appeal be-dismissed, reserving to appellant the right to-transfer the case to the Court of Appeal in and for the parish of St. Mary, on making affidavit according to the statute within 10 • days from the date of the finality of this decree, and that the appellant pay costs in this court.